ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Ronald Joseph Marzettie, appeals from the summary denial of his petition for post-conviction relief filed pursuant to Rule 32, A.R.Crim.P. The appellant pleaded guilty to unlawful distribution of a controlled substance and was placed on probation. His probation was revoked in 1990. The appellant alleged in his petition that his counsel rendered ineffective *420assistance by failing to request a hearing on his probation revocation. We remanded this case so that the trial court could determine the merits of the appellant’s claim. 608 So.2d 419. On remand, however, the trial court has set aside the order revoking the appellant’s probation and has appointed new counsel to represent him in a subsequent probation revocation proceeding. The appellant’s appeal is rendered moot by the action of the trial court. This appeal is therefore dismissed.
APPEAL DISMISSED.
All the Judges concur.